     Case 2:19-cv-02195-MCE-DB Document 22 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CESAR N. HERNANDEZ,                                No. 2:19-cv-2195 MCE DB P
12                       Plaintiff,
13           v.                                          ORDER
14    A. CONSTABLE, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 21, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 14. Plaintiff has

23   filed objections to the findings and recommendations. ECF No. 17.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
     Case 2:19-cv-02195-MCE-DB Document 22 Filed 05/05/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed February 21, 2020 (ECF No. 14), are

 3   ADOPTED in full;

 4          2. Plaintiff’s claims that his placement in ad seg violated his rights to due process and to

 5   equal protection of the laws are DISMISSED without leave to amend; and

 6          3. This action shall proceed on Plaintiff’s remaining Eighth Amendment claim.

 7          IT IS SO ORDERED.
     Dated: May 4, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
